UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24249 PDI, Inc. (Exact name of registrant as specified in its charter) Delaware 22-2919486 (State or other jurisdiction of Incorporation or organization) (I.R.S Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway, Parsippany, NJ 07054 (Address of principal executive offices and zip code) (862) 207-7800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer£ Accelerated filer£ Non-accelerated filer£ Smaller reporting companyQ (Do not check if asmaller reporting company) 1. Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNoý Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: Class Shares Outstanding April 30, 2010 Common stock, $0.01 par value PDI, Inc. Form 10-Q for Period Ended March 31, 2010 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at March 31, 2010 and December 31, 2009 (unaudited) 3 Condensed Consolidated Statements of Operations for the three month periods ended March 31, 2010 and 2009 (unaudited) 4 Condensed Consolidated Statements of Cash Flows for the three month periods ended March 31, 2010 and 2009 (unaudited) 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 PART II - OTHER INFORMATION Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 6. Exhibits 22 Signatures 23 2 PDI, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands, except share and per share data) March 31, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Unbilled costs and accrued profits on contracts in progress Income tax refund receivable - Other current assets Total current assets Property and equipment, net Goodwill Other intangible assets, net Other long-term assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Unearned contract revenue Accrued salary and bonus Other accrued expenses Total current liabilities Long-term liabilities Total liabilities Commitments and contingencies (Note 7) Stockholders’ equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.01 par value; 100,000,000 shares authorized; 15,333,447 and 15,308,160 shares issued, respectively; 14,264,381 and 14,242,715 shares outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income 5 3 Treasury stock, at cost (1,069,066 and 1,065,445 shares, respectively) ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 PDI, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited, in thousands, except for per share data) Three Months Ended March 31, Revenue, net $ $ Cost of services Gross profit Compensation expense Other selling, general and administrative expenses Total operating expenses Operating loss ) ) Other income, net 57 Loss before income tax ) ) Provision for income tax 66 Net loss $ ) $ ) Loss per share of common stock: Basic $ ) $ ) Diluted $ ) $ ) Weighted average number of common shares and common share equivalents outstanding: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements 4 PDI, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Three Months Ended March 31, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Deferred income taxes, net - 83 Provision for bad debt 7 7 Stock-based compensation Other changes in assets and liabilities: Decrease in accounts receivable Increase in unbilled costs ) ) Decrease in income tax refund receivable - Decrease (increase) in other current assets 34 ) (Increase) decrease in other long-term assets ) Increase (decrease) in accounts payable ) Decrease in unearned contract revenue ) ) Decrease in accrued salaries and bonus ) ) Decrease in accrued contract loss - ) Decrease in other accrued expenses ) ) (Decrease) increase in long-term liabilities ) 12 Net cash provided by (used in) operating activities ) Cash Flows From Investing Activities Purchase of property and equipment ) (4 ) Net cash used in investing activities ) (4 ) Cash Flows From Financing Activities Cash paid for repurchase of restricted shares ) ) Net cash used in financing activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 PDI, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Tabular information in thousands, except per share amounts) 1. BASIS OF PRESENTATION: The accompanying unaudited interim condensed consolidated financial statements and related notes should be read in conjunction with the consolidated financial statements of PDI, Inc. and its subsidiaries (the Company or PDI) and related notes as included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009 as filed with the Securities and Exchange Commission (SEC).The unaudited interim condensed consolidated financial statements of the Company have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial reporting and the instructions to Form 10-Q and Article 10 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by GAAP for complete financial statements.The unaudited interim condensed consolidated financial statements include all adjustments (consisting of normal recurring adjustments) that, in the judgment of management, are necessary for a fair presentation of such financial statements.All significant intercompany balances and transactions have been eliminated in consolidation.Operating results for the three month period ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. The Company has determined that there were no subsequent events to recognize or disclose in these condensed consolidated financial statements. 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Accounting Estimates The preparation of consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the amounts of assets and liabilities reported and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Management's estimates are based on historical experience, facts and circumstances available at the time, and various other assumptions that are believed to be reasonable under the circumstances.Significant estimates include incentives earned or penalties incurred on contracts, loss contract provisions, valuation allowances related to deferred income taxes, self-insurance loss accruals, allowances for doubtful accounts and notes, income tax accruals, asset impairments and facilities realignment accruals.The Company periodically reviews these matters and reflects changes in estimates as appropriate.Actual results could materially differ from those estimates. Basic and Diluted Net Loss per Share A reconciliation of the number of shares of common stock used in the calculation of basic and diluted loss per share for the three month periods ended March 31, 2010 and 2009 is as follows: Three Months Ended March 31, Basic weighted average number of of common shares Potential dilutive effect of stock-based awards - - Diluted weighted average number of common shares The following outstanding stock-based awards were excluded from the computation of the effect of dilutive securities on loss per share for the following periods as they would have been anti-dilutive: March 31, Options Stock-settled stock appreciation rights (SARs) Restricted stock units (RSUs) Performance contingent SARs 6 PDI, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Tabular information in thousands, except per share amounts) Recently Adopted Accounting Standard Updates In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standard Update No. 2010-06, “Fair Value Measurements and Disclosures (Topic 820) Improving Disclosures about Fair Value Measurements” (ASU No. 2010-06). This update requires the following disclosures: (1) the different classes of assets and liabilities measured at fair value; (2) the valuation techniques and inputs used; (3) a gross presentation of activity within the Level 3 roll forward, presenting separately information about purchases, sales, issuances, and settlements; and (4) details of significant transfers in and out of Level 1 and Level 2 measurements and the reasons for the transfers. ASU No. 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009. The adoption of this accounting standard update has been incorporated into the footnote disclosures within the Company’s consolidated financial statements. Accounting Standard Updates Not Yet Effective In September 2009, the FASB issued Update No. 2009-13, “Multiple-Deliverable Revenue Arrangements—a consensus of the FASB Emerging Issues Task Force” (ASU 2009-13). ASU 2009-13 updates the existing multiple-element revenue arrangements guidance currently included under Accounting Standards Codification 605-25 (ASC 605-25). The revised guidance eliminates the need for objective and reliable evidence of the fair value for the undelivered element in order for a delivered item to be treated as a separate unit of accounting and eliminates the residual method to allocate arrangement consideration. In addition, the updated guidance also expands the disclosure requirements for revenue recognition. ASU 2009-13 is effective for the Company beginning January 1, 2011 and can be applied prospectively or retrospectively. Based on a preliminary review, the Company does not believe that this accounting standard update will have a material impact on the Company’s consolidated financial statements, and will continue to evaluate the full impact, if any, that this update will have. 3. INVESTMENTS IN MARKETABLE SECURITIES: Available-for-sale securities are carried at fair value with the unrealized holding gains or losses, net of tax, included as a component of accumulated other comprehensive income (loss) in stockholders’ equity. Realized gains and losses on available-for-sale securities are computed based upon specific identification and included in other income (expense), net in the consolidated statement of operations.Declines in value judged to be other-than-temporary on available-for-sale securities are recorded as realized in other income (expense), net in the consolidated statement of operations and the cost basis of the security is reduced. The fair values for marketable equity securities are based on quoted market prices.Held-to-maturity investments are stated at amortized cost which approximates fair value.Interest income is accrued as earned.Realized gains and losses on held-to-maturity investments are computed based upon specific identification and included in interest income, net in the consolidated statement of operations.The Company does not have any investments classified as trading. Available-for-sale securities consist of assets in a rabbi trust associated with its deferred compensation plan.At March 31, 2010 and December 31, 2009, the carrying value of available-for-sale securities was approximately $142,000 and $164,000, respectively, which are included in short-term investments.The available-for-sale securities at March 31, 2010 and December 31, 2009 consisted of approximately $76,000 and $90,000 respectively, in money market accounts, and approximately $66,000 and $74,000, respectively, in mutual funds.At March 31, 2010 and December 31, 2009, accumulated other comprehensive income included gross unrealized holding gains of approximately $3,000 and $6,000, respectively, and no gross unrealized holding losses.There were no gross realized gains included in other income, net in the three months ended March 31, 2010 and 2009. The Company’s other marketable securities consist of investment grade debt instruments such as obligations of U.S. Treasury and U.S. Federal Government agencies.These investments are categorized as held-to-maturity since the Company’s management has the intent and ability to hold these securities to maturity.The Company’s held-to-maturity investments are carried at amortized cost which approximates fair value and are maintained in separate accounts to support the Company’s letters of credit.The Company had standby letters of credit of approximately $5.5 million and $5.7 million at March 31, 2010 and December 31, 2009, respectively, as collateral for its existing insurance policies and its facility leases. At March 31, 2010, approximately $2.4 million and $3.1million of held-to-maturity investments were included in other current assets and other long-term assets, respectively. At December 31, 2009, approximately $3.6 million and $2.1 million of held-to-maturity investments were included in other current assets and other long-term assets, respectively. 7 PDI, Inc. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Continued) (Tabular information in thousands, except per share amounts) At March 31, 2010 and December 31, 2009, held-to-maturity investments included: Maturing Maturing after 1 year after 1 year March 31, within through December 31, within through 1 year 3 years 1 year 3 years Investments supporting letters of credit: Cash/Money market accounts $
